Citation Nr: 0217835	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  98-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to June 6, 1991, 
for the assignment of a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
In that rating decision the RO effectuated a February 1997 
Board decision granting entitlement to a total disability 
rating based on individual unemployability by assigning an 
effective date of June 20, 1994, for the total rating.  
The veteran perfected an appeal of the effective date 
assigned for the total rating.

The veteran's appeal was previously before the Board in 
October 1999, at which time the Board denied entitlement 
to an effective date prior to June 20, 1994, for the total 
rating.  The veteran appealed the Board's October 1999 
decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a joint motion for remand the 
parties asserted that the veteran was entitled to an 
effective date in June 1991 for the total rating.  As a 
result of that motion, in an October 2000 order the Court 
vacated the Board's October 1999 decision and remanded the 
case to the Board for further consideration.  In a July 
2001 decision the Board granted an effective date of June 
6, 1991, for the total rating.  

The veteran, however, then appealed the Board's July 2001 
decision to the Court, contending that he was entitled to 
an effective date in February 1990.  As the result of an 
additional joint motion, in an April 2002 order the Court 
vacated that part of the July 2001 Board decision that 
denied entitlement to an effective date prior to June 6, 
2001, and again remanded the case to the Board.  







REMAND

Relevant Laws and Regulations

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable 
that an increase in disability has occurred, if the claim 
for an increased rating is received within one year from 
such date, otherwise the date of receipt of the claim.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The 
phrase "otherwise, date of receipt of claim" applies only 
if a factually ascertainable increase in disability 
occurred more than one year prior to filing the claim for 
an increased rating.  Harper v. Brown, 10 Vet. App. 125 
(1997).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability, provided that the veteran 
has one service-connected disability rated at 60 percent 
or higher; or two or more service-connected disabilities, 
with one disability rated at 40 percent or higher and the 
combined rating is 70 percent or higher.  The existence or 
degree of non-service connected disabilities will be 
disregarded if the above-stated percentage requirements 
are met and the evaluator determines that the veteran's 
service-connected disabilities render him incapable of 
substantially gainful employment.  38 C.F.R. § 4.16(a).  

All veterans who are shown to be unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally 
disabled.  If the veteran is unemployable due to service-
connected disability, and the percentage requirements of 
38 C.F.R. § 4.16(a) are not met, the case should be 
submitted to the Director of the Compensation and Pension 
Service for consideration of an extra-schedular rating.  
38 C.F.R. § 4.16(b).

Factual Background

The veteran, through his representative, contends that the 
report of his December 1990 VA examination constitutes an 
informal claim for a total rating based on individual 
unemployability.  In completing the occupational history 
portion of the examination report, the veteran stated that 
he had been unemployed since February 1990 due to his 
service-connected left knee disability.  In accordance 
with 38 C.F.R. § 3.157, once a formal claim for 
compensation has been allowed, receipt of a report of 
examination by VA will be accepted as an informal claim 
for benefits.  If the report of that examination indicates 
that the veteran is unemployable due to his service-
connected disability, the report constitutes an informal 
claim for a total rating based on unemployability.  If the 
veteran is not provided the formal application for a total 
rating based on unemployability, the informal claim 
remains pending.  Servello v. Derwinski, 3 Vet. App. 196, 
200 (1992).  

In addition, if the veteran submits evidence of a medical 
disability and makes a claim for the highest rating 
possible (which he is deemed to have claimed), and also 
submits evidence of unemployability, VA must consider a 
claim for a total rating based on unemployability.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The 
veteran submitted an informal claim for an increased 
rating in August 1990, and the evidence submitted in 
conjunction with that claim (the December 1990 examination 
report) indicated that he had been unemployed due to his 
service-connected disability since February 1990.  In 
adjudicating the August 1990 claim, therefore, VA was 
required to consider the issue of entitlement to a total 
rating based on unemployability.  Because the RO did not 
do so, that aspect of the August 1990 claim remains 
pending.

In the February 1997 decision in which the Board granted 
entitlement to a total rating based on unemployability, 
the Board found that the veteran had been unemployable due 
to his service-connected left knee disability since 
February 1990.  In the October 1999 and July 2001 
decisions the Board again found that the veteran had been 
unemployable due to his service-connected disability since 
February 1990, but denied entitlement to an effective date 
prior to June 1991 on the basis that an informal claim for 
a total rating was not submitted until June 1991.  Harper, 
10 Vet. App. at 125.  The findings by the Board that the 
veteran has been unemployable due to his service-connected 
disability since February 1990 are binding.  Campbell v. 
Gober, 14 Vet. App. 142 (2000) (per curiam).

Actions Required

For the reasons shown above, the Board finds that an un-
adjudicated claim for a total rating based on 
unemployability remains pending, since at least December 
1990, and that the veteran has been unemployable since 
February 1990.  The Board does not, however, have the 
authority to assign a total rating based on 
unemployability in the first instance effective in 
February 1990, because the veteran did not then meet the 
percentage requirements for a total rating as provided in 
38 C.F.R. § 4.16(a).  Floyd v. Brown, 9 Vet. App. 88 
(1996), appeal dis'd per curiam, 9 Vet. App. 253 (1996).  
With the exception of the assignment of temporary total 
disability ratings pursuant to 38 C.F.R. § 4.30, the 
veteran's left knee disability was rated as 30 percent 
disabling until June 1, 1994, when it was increased to 
60 percent following arthroplasty.  The case is, 
therefore, being remanded to the RO for referral to the 
Director of the Compensation and Pension Service for 
consideration of entitlement to a total rating based on 
unemployability effective in February 1990.

To ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following actions:

1.  After undertaking any development 
deemed appropriate, the RO should refer 
the case to the Director of the 
Compensation and Pension Service for 
consideration of an effective date in 
February 1990 for the assignment of a 
total disability rating based on 
individual unemployability.

2.  If the claimed benefit remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


